DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on July 7, 2022, July 13, 2022, and July 14, 2022 to the non-final Office action of April 8, 2022 is acknowledged. The Office action on the currently pending claims 1-20 follows.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 1 for reasons provided in the non-final Office action of April 8, 2022.
Applicant submitted a terminal disclaimer (TD) on July 14, 2022 in order to address the double patenting rejection that was made in the previous Office action.  The TD was approved on July 15, 2022.  The double patenting rejection is now withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835